                                                  November 25,2020.


                                                                             FILED
                                                                          IN CLERK'S OFRCE
Honorable Joan M,Azrack.                                           ^■5-      RIOT COURT E.D.N.Y.
United States District Judge                                       ^       NOV 25 202Q
United States District Court
Eastern District of New York                                       LONQ ISLAND OFFICE
100 Federal Plaza
Central Islip
New York, 11722.




       Re: S,W. etalv. Garden City Union Free School District et al.
                Docket No:     18 CV1890 ( JMA) (ARL)



Dear Judge Azrack,

In response to defendants' submission to court this morning (Nov 25,2020) asking your
Honor to deny our request for adjournment/ and or to dismiss case.

We reiterate our request for extension.

Defendants' desperation to block us getting new evidence is palpable, their arguments
wildly disingenuous.

Why are they worried about what we will uncover?

This case would have been settled in January 2020 but defendants submitted new false
and damaging allegations to OCR and this court that month, which effectively voided
their offer of expungement of the false suspension record, and dragged this out.

1) FERPA / OFFICE OF CIVIL RIGHTS (OCR)/ FOIL REQUESTS

OCR Case # 02-21-1042 Investigation is is pending. OCR requested the new evidence
yesterday.
